Case 7:20-mj-00382 Document 1-1 Filed on 02/11/20 in TXSD Page 1 of 1

AQ $42 (Rew. PILE) Artest Warrant

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas

 

United States of America le és
V. . ) 4: 2 O-M3$-3382- & -
j Case No, :20crS-7 : a mo
Rosa Espinosa De Excinia ) ‘ i cry
108 E 8th Street ) a: so
Mercedes, TX 78570 ) : ve
vee a ) .
Defendant : oo

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judye without smnecessary delay

(uae af persan to be arrested) ROSA ESPINOSA DE EXCINIA
who fs accused of an offense or violation based on the following document fi led with the court:

 

SEALED
& Indictment Cl Superseding [ndictment CJ Information [ Superseding Information Complaint
C) Violation Notice Order of the Court

cl Probation Violation Petition Cl Supervised Release Violation Petition

This offense is briefly described as follows:

21 USC 846 Conspiracy to possess with intent fo distribute and distribution of controllad substance

Gawd A, © rok

issuing afficer ¥ SiQNGHIe

Date: 1/9/20 .

David A. O'Toole, Clerkaf Court

Pyintect mame aned tithe

 

City and state: | Beaumont, TX

 

Return

| 4 / 20 ZO andthe person was arrested on (ewe) __“Z ZI. if {2020

f
Date: 2 [ufeoro vee AL far seejeeee nee cine ae
ApPosti diitter ’s sighaniwrs

(A. Ayia Jnepory vs. Newsho-l

Printed neue cred tithe

 

This warrant was received on tdaiey f

Mt (city and state) Deana "TX. _

   
 

 

 

 
